TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 21, 2022



                                      NO. 03-22-00603-CR


                                Robert Joseph Yezak, Appellant

                                               v.

                                  The State of Texas, Appellee




          APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BAKER




This is an appeal challenging various actions allegedly made by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.